DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swaringin PG Pub. 2010/0147514 (Swaringin) in view of Raglin US Patent 9,771,786 (Raglin).

    PNG
    media_image1.png
    911
    446
    media_image1.png
    Greyscale

Regarding claim 1, Swaringin discloses a downhole gas separator (110) comprising: a pump (440); a dip tube (450) extending from a dip tube inlet to the pump (440); a tubing section (480) extending around the dip tube (450), the tubing section (480) having a closed end (the lowest end of production pipe string may be closed; Par. [0027]) below the dip tube inlet and openings (360) above the dip tube inlet (Fig. 4); and a separator sleeve (190) extending around the tubing section, the separator sleeve having a closed end (the bell collar creates the closed end; Figs. 3-4) and an open end (150) above the openings in the tubing section. (Fig. 4).
However Swaringin does not teach the closed end of the separator sleeve is below the openings in the tubing section and a series of mechanical diverters oriented within a second annulus between the separator sleeve and the tubing section.
Nonetheless, Raglin teaches a series of baffles (64) oriented within an annulus flow path (51) between an inner tubular (66) and an outer tubular (58). Examiner contends the baffles (64) are diverters that separate the gasses from the fluid. (col. 4, lines 16-40; Figs. 3A-3B).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the closed end of the shroud (190) below the closed end of the tubing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Par. [0003], applicant has not disclosed any criticality for the claimed limitations. Also it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a wall of separator in Swaringin with baffles that extend in an annulus as taught by Raglin for the purpose of helping to separate the gas from the fluid. This would achieve the predictable result of creating a turbulent fluid flow causing separation of fluid and gas. 
Regarding claim 2, Swaringin discloses the pump (440) is oriented within the tubing section and fluidly connected to the dip tube (450) at the dip tube inlet (gas anchor 450 is attached to pump 440; Par. [0022]), the pump to draw a fluid stream through a first annulus (illustrated in Fig. 4 above) between a casing and the separator sleeve, a second annulus (illustrated in Fig. 4 above) between the separator sleeve and the tubing section, and a third annulus (illustrated in Fig. 4 above) between the tubing section and the dip tube. 
Regarding claim 3, Swaringin discloses a liquid (490) component of the fluid stream makes a first u-turn at the open end of the separator sleeve, an s-turn at the openings in the tubing section, and second u-turn at the dip tube inlet (the arrows in Fig. 4 illustrate fluid entering the separator and making the u-turns and s-turns). (Par. [0025-0026; Fig. 4).
Regarding claim 4, Swaringin discloses a gaseous component (491, 492, 493) of the fluid stream continues upwards at the open end of the separator sleeve, within the second annulus between the separator sleeve and the tubing section, and within the third annulus between the tubing section and the dip tube. (Par. [0026]; Fig. 4).
Regarding claim 5, Swaringin discloses the dip tube (450), the tubing section (480), and the separator sleeve (190) are substantially concentric. (Fig. 4).
Regarding claim 6, Raglin discloses the series of mechanical diverters cause turbulent flow through the second annulus between the separator sleeve and the tubing section.  (col. 4, lines 25-29 & 34-38).  Raglin states turbulence created by the baffles will aid to “break-out” the gas from solution.
Regarding claim 7, Raglin discloses the series of mechanical diverters (64) extend between two tubing sections. Swaringin teaches securing the separator sleeve to the tubing section. (See rejection 1 above). 
Regarding claim 8, Raglin discloses the series of mechanical diverters (64) are angled (the baffles can have a variety of shapes and vertical slopes; col. 5, lines 13-18 & 21-22) 
Regarding claims 9 and 10, Raglin discloses a screen or media section (475) oriented within a second annulus between the separator sleeve and the tubing section. (col. 6, lines 12-14 & 20-23; Fig. 7). Furthermore, the filter 475 can be located at any location within the pipe. (col. 6, lines 34-35).
Regarding claim 11, Raglin discloses one or both of an interior surface of the separator sleeve and an exterior surface of the tubing section (66) within the second annulus includes surface contouring (64). (Figs. 3A-3B).
Regarding claim 12, Swaringin discloses the closed end of the separator sleeve is sealed and secured (sealed and secured by threads 390) to an outside surface of the tubing section. (Par. [0021]; Fig. 3).
Regarding claim 13, Swaringin discloses the openings (360) in the tubing section include one or both of round holes and elongated slots. (Fig. 3).
Regarding claim 14, Swaringin discloses a method of operating a downhole gas separator  (110)  comprising: pumping a production fluid stream through a first annulus (illustrated in Fig. 4 above) between a casing (410) and a separator sleeve (190), a second annulus (illustrated in Fig. 4 above) between the separator sleeve (190) and a tubing section (480), and a third annulus (illustrated in Fig. 4 above) between the tubing section (480) and a dip tube (450) using a pump (440), wherein the dip tube (450) extends from a tubing dip tube to an the pump; the tubing section (480) extends around the dip tube, the tubing section having a closed end (the lowest end of production pipe string may be closed; Par. [0027]) below the dip tube inlet and openings (360) above the dip tube inlet; the separator sleeve (190) extends around the tubing section, the separator sleeve having a closed end (the bell collar creates the closed end; Figs. 3-4) and an (150) above the openings in the tubing section; and the casing (410) extends around the tubing section. (Fig. 4).
However Swaringin does not teach the closed end of the separator sleeve is below the openings in the tubing section and a series of mechanical diverters oriented within a second annulus between the separator sleeve and the tubing section.
Nonetheless, Raglin teaches a series of baffles (64) oriented within an annulus flow path (51) between an inner tubular (66) and an outer tubular (58). Examiner contends the baffles (64) are diverters that separate the gasses from the fluid. (col. 4, lines 16-40; Figs. 3A-3B).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the closed end of the shroud (190) below the closed end of the tubing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Par. [0003], applicant has not disclosed any criticality for the claimed limitations. Also it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a wall of separator in Swaringin with baffles that extend in an annulus as taught by Raglin for the purpose of helping to separate the gas from the fluid. This would achieve the predictable result of creating a turbulent fluid flow causing separation of fluid and gas.
Regarding claim 15, Swaringin discloses separating gas and liquid components (490, 491) at the open end (150) of the separator sleeve (190). (Par. [0026]; Fig. 4).
Regarding claim 16, Swaringin discloses separating gas and liquid components (490, 492) within the second annulus (illustrated in Fig. 4 above) between a separator sleeve (190) and the tubing section (480). (Par. [0026]; Fig. 4)
Regarding claim 17, Swaringin discloses separating gas and liquid components (490, 493) within the third annulus (illustrated in Fig. 4 above) between the tubing section (480) and the dip tube (450). (Par. [0026]; Fig. 4).
Regarding claim 18, Swaringin discloses a liquid component (490) of the fluid stream makes a first u-turn at the open end of the separator sleeve (190), an s-turn at the openings in the tubing section (480), and second u-turn at the dip tube inlet (450) (the arrows in Fig. 4 illustrate fluid entering the separator and making the u-turns and s-turns). (Par. [0025-0026; Fig. 4).
Regarding claim 19, Swaringin discloses a gaseous component (491, 492, 493) of the fluid stream continues upwards at the open end of the separator sleeve, within the second annulus between the separator sleeve and the tubing section, and within the third annulus between the tubing section and the dip tube. (Par. [0026]; Fig. 4).
Regarding claim 20, Swaringin discloses an oil well comprising: a casing (410) including a perforated area (420) through which a multi-phase fluid (430) enters the casing; a sucker-rod pump (440) (examiner contends the pump 440 has an upstroke and downstroke can be considered a sucker-rod pump (Par. [0016-0017]); a downhole gas separator (110) secured within the casing above the perforated area (Fig. 4), the downhole gas separator (110) including: a dip tube (450) extending from a dip tube inlet to the sucker-rod pump (Fig. 4) (gas anchor 450 is attached to pump 440 and suspended concentrically in production pipe string 480; Par. 0023]); a tubing section (480) extending around the dip tube, the tubing section (480) having a closed end below the dip tube inlet (the lowest end of production pipe string may be closed; Par. [0027]) and openings (360) above the dip tube inlet; a separator sleeve (190) extending around the tubing section (480), the separator sleeve having a closed end (the bell collar creates the closed end; Figs. 3-4) below the openings (360) in the tubing section and an open end (150) above the openings (360) in the tubing section; wherein the sucker-rod pump (440) is to draw a fluid stream from the multi-phase fluid through a first annulus (illustrated in Fig. 4 above) between the casing (410) and the separator sleeve (190), the second annulus (illustrated in Fig. 4 above) between the separator sleeve (190) and the tubing section (480), and a third annulus (illustrated in Fig. 4 above) between the tubing section (480) and the dip tube (450) and separate gas and liquid components (490, 491, 492, 493) of the fluid stream within each of the first annulus, the second annulus, and the third annulus. (Fig. 4).
However Swaringin does not teach the closed end of the separator sleeve is below the openings in the tubing section and a series of mechanical diverters oriented within a second annulus between the separator sleeve and the tubing section.
Nonetheless, Raglin teaches a series of baffles (64) oriented within an annulus flow path (51) between an inner tubular (66) and an outer tubular (58). Examiner contends the baffles (64) are diverters that separate the gasses from the fluid. (col. 4, lines 16-40; Figs. 3A-3B).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the closed end of the shroud (190) below the closed end of the tubing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Par. [0003], applicant has not disclosed any criticality for the claimed limitations. Also it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a wall of separator in Swaringin with baffles that extend in an annulus as taught by Raglin for the purpose of helping to separate the gas from the fluid. This would achieve the predictable result of creating a turbulent fluid flow causing separation of fluid and gas.
Response to Arguments
Applicant’s arguments, see Remarks, filed November 22, 2021, with respect to 112 rejections and drawing and claim objections have been fully considered and are persuasive.  The 112 rejections and drawing and claim objections have been withdrawn. 
Applicant’s arguments, see Remarks, filed November 22, 2021, with respect to the prior art rejections of claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  See rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676